Exhibit 10.1

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND THIRD

AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND THIRD
AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT (this “Amendment”) is made
and entered into this 31st day of October, 2008, by and among CARAUSTAR
INDUSTRIES, INC., a North Carolina corporation (“Caraustar”), each subsidiary of
Caraustar listed on the signature pages hereto as a “Borrower” (Caraustar and
each such subsidiary shall be referred to herein, collectively, as the
“Borrowers” and each individually as a “Borrower”), each subsidiary of Caraustar
listed on the signature pages hereto as a “Guarantor” (each such subsidiary
shall he referred to herein, collectively, as the “Guarantors” and each
individually as a “Guarantor”), the financial institutions party to the Credit
Agreement (as defined below) from time to time as lenders (such financial
institutions, together with their respective successors and assigns, shall be
referred to herein, collectively, as “Lenders” and each individually as
“Lender”), and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent for the Lenders (together with its successors and assigns in
such capacity, “Agent”).

Recitals:

The Borrowers, the Guarantors, the Lenders and the Agent are parties to (i) that
certain Amended and Restated Credit Agreement dated as of March 30, 2006 (as at
any time amended, restated, modified or supplemented, the “Credit Agreement”),
pursuant to which the Agent and the Lenders have made certain revolving credit
and term loans and other financial accommodations to the Borrowers, and
(ii) that certain Amended and Restated Security Agreement dated as of March 30,
2006 (as at any time amended, restated, modified or supplemented, the “Security
Agreement”), pursuant to which the Borrowers and the Guarantors have granted to
the Agent, for the benefit of the Lenders, a continuing Lien on the Collateral
to secure the Obligations.

The parties desire to amend the Credit Agreement and the Security Agreement as
hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Credit
Agreement.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) By deleting Section 2.5 of the Credit Agreement in its entirety and by
substituting in lieu thereof the following new Section 2.5:

2.5 Unused Line Fee. On the first day of each month, and on the Termination
Date, the Borrowers agree to pay to the Agent, for the account of the Lenders,
in accordance with their respective Pro Rata Shares, an unused line fee (the
“Unused Line Fee”) equal to: (A) 0.50% per annum times the Unused Line Amount,
if the Unused Line Percentage for the immediately proceeding month (or shorter
period, if applicable) is greater than or equal to 50%, or (B) 0.375% per annum
times the Unused Line Amount, if the Unused Line Percentage for the immediately
preceding month (or shorter period, if applicable) is less than 50%. As used
herein, the term “Unused Line Amount” shall mean the amount by which the Maximum
Revolver Amount exceeded the sum of the average daily outstanding amount of
Revolving Loans and the average daily undrawn face amount of outstanding Letters
of



--------------------------------------------------------------------------------

Credit during the immediately preceding month or shorter period if calculated on
the Termination Date. As used herein, the term “Unused Line Percentage” shall
mean an amount determined by dividing the Unused Line Amount for a given month
(or shorter period, if applicable) by the Maximum Revolver Amount. The Unused
Line Fee shall be computed on the basis of a 360-day year for the actual number
of days elapsed. For purposes of calculating the Unused Line Fee pursuant to
this Section 2.5, all principal payments received by the Agent which have been
credited to the Borrowers’ Loan Account shall be deemed to be credited to the
Borrowers’ Loan Account on the date that such credit actually occurs.

(b) By deleting sub-clause (i) of clause (b) of Section 5.4 of the Credit
Agreement and by substituting in lieu thereof the following new sub-clause (i):

(i) If requested by the Agent, together with each Borrowing Base Certificate
delivered pursuant to Section 5.4(a), a schedule of each Borrower’s Accounts
created, credits issued, cash collected and other adjustments to such Borrower’s
Accounts since the last such schedule; provided that, if Availability is less
than $10,000,000 at any time, Borrowers will, whether or not requested by the
Agent, furnish the aforementioned schedule to the Agent and each Lender on the
first Tuesday that follows such failure and on each Tuesday thereafter until
such time as the Accounts Reporting Requirement is subsequently met (provided
that, notwithstanding the foregoing, the schedule shall only be required to
include credits issued and other adjustments to Borrowers’ Accounts on a monthly
basis when delivered in connection with the delivery of each Borrowing Base
Certificate);

(c) By deleting clause (b) of Section 7.4 of the Credit Agreement and by
substituting in lieu thereof the following new clause (b):

(b) Each Obligor shall permit representatives and independent contractors of the
Agent to visit and inspect any of such Obligor’s or any of its Subsidiaries’
properties, to examine such Obligor’s and Subsidiaries’ corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
such Obligor’s and Subsidiaries’ affairs, finances and accounts with their
respective directors, officers and independent public accountants, at such
reasonable times during normal business hours and as soon as may be reasonably
desired, upon reasonable advance notice to the Borrowers’ Agent. If the Agent
initiates an inspection and audit as of a date when the Average Availability as
of the most recently ended fiscal month of the Obligors (i) is less than or
equal to $15,000,000, the Obligors shall be responsible for the expense of such
inspection and audit if more than 120 days have elapsed since the date of the
initiation of the last inspection and audit, (ii) is less than or equal to
$45,000,000 but greater than $15,000,000, the Obligors shall be responsible for
the expense of such inspection and audit if more than 180 days have elapsed
since the date of the initiation of the last inspection and audit, or (iii) is
greater than $45,000,000, the Obligors shall be obligated to pay the expense of
such inspection and audit if more than 360 days have elapsed since the date of
the initiation of the last inspection and audit. In addition, when an Event of
Default exists, the Agent may do any of the foregoing at the expense of the
Obligors at any time during normal business hours and without advance notice.

(d) By deleting clause (a) of Section 7.14 of the Credit Agreement and by
substituting in lieu thereof the following new clause (a):

(a) Neither any Obligor nor any of its Subsidiaries shall prepay any Debt
(whether through a prepayment, redemption, open market purchase of notes,
defeasance or

 

- 2 -



--------------------------------------------------------------------------------

otherwise), except: (i) for prepayments of the Obligations in accordance with
the terms of this Agreement; (ii) as required under clause (c) or (d); and (iii)
that the Obligors may prepay (including through redemptions and purchases) any
Debt so long as (A) no Default or Event of Default exists immediately before or
immediately after giving effect to such prepayment, (B) immediately after giving
effect to such prepayment (including any Loans made hereunder to finance such
prepayment), and with all of the Obligors’ obligations current, Availability is
greater than $20,000,000, (C) in the case of any prepayment of Debt outstanding
under the Indentures, such repayment shall be a repayment, redemption or
defeasance in full and not a partial repayment of the applicable lndenture, (D)
in the case of any prepayment of Debt outstanding under the Indentures, a
Responsible Officer delivers to the Agent a certificate (1) demonstrating
compliance with clause (B) and (C) above, and (2) stating that no Default or
Event of Default exists immediately before or immediately after giving effect to
such prepayment, and (E) in the case of Debt other than Debt outstanding under
the Indentures (“Non-Indenture Debt”), prepayments made after the Fifth
Amendment Date, when aggregated with all other prepayments of Non-Indenture Debt
made by Obligors after the Fifth Amendment Date, do not exceed $50,000.

(e) By deleting clause (c) of Section 7.14 of the Credit Agreement and by
substituting in lieu thereof the following new clause (c):

(c) No later than March 1, 2009, the Borrowers shall provide the Agent
(i) evidence of the repayment or redemption in full of the Senior Notes
(2009) through a Permitted Senior Note Refinancing or of the defeasance of the
Borrowers’ obligations under the covenants under the Senior Note Indenture
(2009) in accordance with the terms thereof or (ii) notice of the principal
amount of the Senior Notes (2009) that remain or will remain outstanding on
March 1, 2009, in which event the Agent may (and upon the written request of
Required Lenders shall) establish Reserves in an amount of up to the outstanding
principal amount of the Senior Notes (2009), which Reserves will be released by
the Agent on the date of any repayment or redemption in full of the Senior Notes
(2009) (or defeasance of the Borrowers’ obligations under the covenants under
the Senior Note Indenture (2009)) permitted hereunder. In any event, the
Borrowers agree that they shall repay or redeem the Senior Notes (2009) in full
through a Permitted Senior Note Refinancing or defease their obligations under
the covenants under the Senior Note Indenture (2009) at least 60 days prior to
the maturity thereof.

(f) By deleting Section 7.22 of the Credit Agreement and by substituting in lieu
thereof the following new Section 7.22:

7.22 Reserved.

(g) By adding the following new definitions of “Fifth Amendment Date” and “Fifth
Amendment Reserve” to Annex A to the Credit Agreement in proper alphabetical
sequence:

“Fifth Amendment Date” means October 31, 2008.

“Fifth Amendment Reserve” means a Reserve of $5,000,000.

(h) By deleting the definitions of “Accounts Reporting Requirement,” “Applicable
Margin,” “Maximum Revolver Amount,” “Permitted Acquisition” and “Reserves”
contained in Annex A to the Credit Agreement and by substituting in lieu thereof
the following new definitions:

“Accounts Reporting Requirement” means the requirement that, as of any date of
determination, at least one of the following conditions shall be satisfied:
(a) Accounts Reporting Average Availability is equal to or greater than
$25,000,000 or (b) the Fixed Charge Coverage Ratio of the Consolidated Parties,
measured as of the last day of the immediately preceding calendar month for the
trailing twelve month period then ended, is at least 1.0 to 1.0.

 

- 3 -



--------------------------------------------------------------------------------

“Applicable Margin” means, from the Fifth Amendment Date until January 1, 2009:

(i) with respect to Base Rate Revolving Loans and all other Obligations (other
than LIBOR Revolving Loans), 1.25%;

(ii) with respect to LIBOR Revolving Loans, 2.25%.

The “Applicable Margin” shall thereafter be adjusted (up or down) prospectively
according to the pricing grid set forth below on the first day of each fiscal
quarter (beginning on January 1, 2009), as determined on each such adjustment
date by the Average Availability for the fiscal quarter most recently ended:

 

LEVEL

  

AVERAGE AVAILABILITY

(measured for the fiscal quarter most recently ended)

   LlBOR
REVOLVING LOANS     BASE RATE
REVOLVING LOANS  

I

   Less than $5 million    2.75 %   1.75 %

II

   Greater than or equal to $5 million but less than $20 million    2.50 %  
1.50 %

III

   Greater than or equal to $20 million    2.25 %   1.25 %

If a Default or Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margin is to be implemented, no reduction may occur
until the first day of the first calendar month following the date on which such
Default or Event of Default is waived or cured.

“Maximum Revolver Amount” means $80,000,000, as reduced from time to time in
accordance with Section 3.2(a).

“Permitted Acquisition” means the acquisition by an Obligor of all or a
substantial portion of the assets of another Person in the same or a similar
line of business to that conducted by the Obligors (the “Target”) so long as:
(a) the Obligors shall provide the Agent notice of the proposed acquisition, and
such pro forma and historical financial statements and other information,
agreements and documents relating to the proposed acquisition as the Agent may
request, at least 15 days prior to the proposed acquisition, all of which shall
be satisfactory to the Agent in its reasonable discretion; (b) no Default or
Event of Default exists immediately before or immediately after giving effect to
such acquisition; (c) immediately after giving effect to such acquisition
(including any Loans made hereunder to finance such acquisition), and with all
of the Obligors’ obligations current, Availability is greater than $30,000,000;
provided, that none of the acquired assets shall be included in the calculation
of Availability for purposes of this clause (c) or otherwise until the Agent has

 

- 4 -



--------------------------------------------------------------------------------

completed such satisfactory field examinations as it may require with respect to
the acquired assets (it being understood that, notwithstanding the completion of
a satisfactory field examination, the Agent shall have the right, in its
reasonable discretion, to establish lower advance rates and/or reserves against
the acquired Accounts and Inventory and/or to elect not to include any such
Accounts or Inventory as Eligible Accounts or Eligible Inventory); (d) the
Obligors shall have a Fixed Charge Coverage Ratio that is at least 1.0 to 1.0,
measured both (i) as of the most recently ended fiscal month for which the
Obligors have delivered the financial statements required under Section 5.2(b)
for the twelve fiscal month period then ended and (ii) on a pro forma basis
immediately after giving effect to the acquisition for the twelve fiscal month
period most recently ended; and (e) a Responsible Officer delivers to the Agent
a certificate (i) demonstrating compliance with clauses (c) and (d) above, and
(ii) stating that no Default or Event of Default exists immediately before or
immediately after giving effect to such acquisition.

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Accounts or Eligible
Inventory, established by the Agent from time to time in the Agent’s reasonable
credit judgment. Without limiting the generality of the foregoing, the following
reserves shall be deemed to be a reasonable exercise of Agent’s credit judgment:
(a) Bank Product Reserves, (b) a reserve for accrued, unpaid interest on the
Obligations, (c) reserves for rent at leased locations subject to statutory or
contractual landlord liens, except to the extent the Agent has received landlord
subordination or waiver agreements acceptable to the Agent, (d) Inventory
shrinkage, (e) Environmental Compliance Reserves, (f) customs charges,
(g) dilution, (h) warehousemen’s or bailees’ charges, and (i) Contra Reserves.
Furthermore, at all times, “Reserves” shall be deemed to include the Minimum
Availability Reserve and the Fifth Amendment Reserve.

(i) By deleting the definition of “Financial Covenant Option” contained in Annex
A to the Credit Agreement.

3. Amendments to Security Agreement. The Security Agreement is hereby amended by
deleting the definitions of “Dominion Date” and “Inventory Appraisal
Requirement” contained in Section 1 of the Security Agreement and by
substituting in lieu thereof the following new definition:

“Dominion Date” means March 1, 2009, on which date Agent shall, in accordance
with the terms of each Blocked Account Agreement, give notice to the applicable
Clearing Bank that Agent is exercising dominion over the applicable Payment
Account and that withdrawals by Grantors are no longer permitted from such
Payment Account, provided that, Agent may exercise such dominion prior to
March 1, 2009 if, at any time prior to such date, (a) Availability is less than
$5,000,000 or (b) an Event of Default occurs.

“Inventory Appraisal Requirement” means the requirement that, as determined on
the last day of each Fiscal Quarter, each of the following conditions shall be
satisfied: (a) Average Availability is equal to or greater than $25,000,000 and
(b) the Fixed Charge Coverage Ratio of the Consolidated Parties, measured for
the trailing twelve month period then ending, is at least 1.0 to 1.0.

4. Ratification and Reaffirmation. Each Obligor hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Obligor’s covenants,
duties, indebtedness and liabilities under the Loan Documents.

 

- 5 -



--------------------------------------------------------------------------------

5. Acknowledgements and Stipulations. Each Obligor acknowledges and stipulates
that the Credit Agreement, the Security Agreement and the other Loan Documents
executed by such Obligor are legal, valid and binding obligations of such
Obligor that are enforceable against such Obligor in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by such Obligor); the
security interests and liens granted by such Obligor in favor of the Agent are
duly perfected, first priority security interests and Liens; and, on and as of
the opening of business on October 28, 2008, the unpaid principal amount of the
Revolving Loans totaled $0 and the face amount of all issued and outstanding
Letters of Credit totaled $16,219,940.50.

6. Representations and Warranties. Each Obligor represents and warrants to the
Agent and the Lenders, to induce Agent and each Lender to enter into this
Amendment, that no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of such Obligor and this Amendment
has been duly executed and delivered by such Obligor; and all of the
representations and warranties made by such Obligor in the Credit Agreement and
the Security Agreement are true and correct on and as of the date hereof.

7. References to the Credit Agreement and the Security Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” or words of like import shall mean and be a reference
to the Credit Agreement, as amended by this Amendment, and each reference in the
Security Agreement is to “this Agreement,” “hereunder,” or words of like import
shall mean and be a reference to the Security Agreement, as amended by this
Amendment.

8. Breach of Amendment. This Amendment constitutes a Loan Document, and a breach
of any representation, warranty or covenant herein shall have the consequences
set forth in the Credit Agreement.

9. Conditions Precedent. The effectiveness of the amendments contained in
Sections 2 and 3 hereof are subject to the satisfaction of each of the following
conditions precedent in a manner satisfactory to the Agent and the Required
Lenders, unless satisfaction thereof is specifically waived in writing by the
Agent and each such Lender:

(a) The Agent shall have received a duly executed counterpart of this Amendment
from each of the parties hereto;

(b) The Agent shall have received the amendment fee; and

(b) No Default or Event of Default shall be in existence.

10. Amendment Fee; Expenses Agent. In consideration of the willingness of Agent
and the Required Lenders to enter into this amendment as set forth herein,
Borrowers agree to pay to Agent, for the benefit of those Lenders who are
signatories hereto, a fee in the amount of $37,500 (the “Amendment Fee”) in
immediately available funds on the date hereof. Each Lender that is a signatory
hereto shall receive an amount equal to its Allocated Share of the Amendment
Fee. As used herein, “Allocated Share” shall mean, with respect to a Lender, a
fraction (expressed as a percentage), the numerator of which is the amount of
such Lender’s Commitment and the denominator of which is the sum of the amounts
of the Commitments of all Lenders that are signatories hereto. Additionally,
Borrowers agree to pay, on demand, all costs and expenses incurred by the Agent
in connection with the preparation, negotiation and execution of this Amendment
and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Agent’s legal counsel and any
taxes or expenses associated with or incurred in connection with any instrument
or agreement referred to herein or contemplated hereby.

 

- 6 -



--------------------------------------------------------------------------------

11. Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by the Agent and the Lenders (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.

12. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

13. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement, the Security Agreement or any of the other Loan Documents, each of
which shall remain in full force and effect. This Amendment is not intended to
be, nor shall it be construed to create, a novation or accord and satisfaction,
and both the Credit Agreement and the Security Agreement, each as herein
modified, shall continue in full force and effect.

14. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission or by email in portable document
format (PDF) shall be deemed to be an original signature hereto.

15. Further Assurances. Each Obligor agrees to take such further actions as
Agent shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

16. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

17. Release of Claims. To induce the Agent and the Lenders to enter into this
Amendment, each Obligor hereby releases, acquits and forever discharges the
Agent and each Lender, and all officers, directors, agents, employees,
successors and assigns of the Agent and each Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that such Obligor now has or ever had
against the Agent or any Lender arising under or in connection with any of the
Loan Documents or otherwise. Each Obligor represents and warrants to the Agent
and the Lenders that such Obligor has not transferred or assigned to any Person
any claim that such Obligor ever had or claimed to have against the Agent or any
Lender.

18. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank.]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

BORROWERS     CARAUSTAR INDUSTRIES, INC.     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Senior Vice President     CARAUSTAR CUSTOM PACKAGING
GROUP, INC.     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico. Vice President     CARAUSTAR RECOVERED FIBER GROUP,
INC.     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President     CARAUSTAR INDUSTRIAL AND CONSUMER
PRODUCTS GROUP, INC.     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President     CARAUSTAR MILL GROUP, INC.     By:
 

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President     SPRAGUE PAPERBOARD, INC.     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President GUARANTORS     PBL INC.     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico. Vice President     GYPSUM MGC, INC.     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President



--------------------------------------------------------------------------------

    McQUEENEY GYPSUM COMPANY     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President     CARAUSTAR, G.P.     By:   CARAUSTAR
INDUSTRIES, INC.,       General Partner       By:  

/s/ Ronald J. Domanico

        Ronald J. Domanico,         Senior Vice President     By:   CARAUSTAR
INDUSTRIAL AND       CONSUMER PRODUCTS GROUP, INC.,       General Partner      
By:  

/s/ Ronald J. Domanico

        Ronald J. Domanico,         Vice President     McQUEENY GYPSUM COMPANY,
LLC     By:   McQUEENEY GYPSUM COMPANY,       Sole Member       By:  

/s/ Ronald J. Domanico

        Ronald J. Domanico,         Vice President     RECCMG, LLC     By:  
CARAUSTAR MILL GROUP, INC.,       Sole Member       By:  

/s/ Ronald J. Domanico

        Ronald J. Domanico,         Vice President     FEDERAL TRANSPORT, INC.  
  By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President

 

- 2 -



--------------------------------------------------------------------------------

    AUSTELL HOLDING COMPANY, LLC     By:   CARAUSTAR INDUSTRIES, INC.,      
Sole Member       By:  

/s/ Ronald J. Domanico

        Ronald J. Domanico,         Senior Vice President     CAMDEN PAPERBOARD
CORPORATION     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President     CHICAGO PAPERBOARD CORPORATION    
By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President     HALIFAX PAPER BOARD COMPANY, INC.  
  By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President     CARAUSTAR CUSTOM PACKAGING GROUP  
  (MARYLAND), INC.     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President     PARAGON PLASTICS, INC.     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President

[Signatures continued on following page]

 

- 3 -



--------------------------------------------------------------------------------

AGENT     BANK OF AMERICA, N.A., as Agent     By:  

/s/ Walter T. Shellman

      Walter T. Shellman, Senior Vice President REQUIRED LENDERS     BANK OF
AMERICA, N.A.     By:  

/s/ Walter T. Shellman

      Walter T. Shellman, Senior Vice President     WELLS FARGO FOOTHILL, LLC  
  By:  

 

    Name:  

 

    Title:  

 

    GENERAL ELECTRIC CAPITAL CORPORATION     By:  

 

    Name:  

 

    Title:  

 

    JPMORGAN CHASE BANK, N.A.     By:  

 

    Name:  

 

    Title:  

 